658 S.E.2d 483 (2008)
George E. BURDICK
v.
Mary Kate BURDICK.
No. 556P07.
Supreme Court of North Carolina.
January 24, 2008.
George E. Burdick, Pro Se, for Burdick.
Lloyd C. Smith, Jr., Windsor, for Mary Kate Burdick.

ORDER
Upon consideration of the petition filed by Plaintiff on the 16th day of November 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 24th day of January 2008."